United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKER SAFETY, HEALTH &
ENVIRONMENT, OFFICE OF AUDIT,
Dallas, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 21-0718
Issued: March 1, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 12, 2021 appellant filed a timely appeal from a March 26, 2021 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards
docketed the appeal as No. 21-0718.
On October 25, 2016 appellant, then a 60-year-old auditor, filed an occupational disease
claim (Form CA-2) alleging that he sustained a bilateral hand injury due to factors of his federal
employment which required repetitive movements. He stopped work on December 19, 2016 .
OWCP accepted appellant’s claim for carpal tunnel syndrome of the right and left upper limbs. It
paid him wage-loss compensation on the supplemental rolls beginning March 19, 2017.
In a February 28, 2018 letter, appellant claimed that he sustained bilateral ring and middle
trigger fingers as a consequence of his accepted employment injury.

1

The Board notes that appellant’s Application for Review (Form AB-1) notes that she is also requesting an appeal
from a December 17, 2019 decision. However, as that decision was issued more than 180 days before the filing of this
appeal, the Board lacks jurisdiction over that decision. 20 C.F.R. § 501.3(e).

By decision dated January 24, 2019, OWCP denied expansion of appellant’s claim to
include consequential conditions.
On September 19, 2019 appellant requested reconsideration and submitted additional
medical evidence in support of his claim.
By decision dated December 17, 2019, OWCP denied modification of its January 24, 2019
decision, finding that the medical evidence of record was insufficient to establish that appellant’s
claimed consequential bilateral ring and middle trigger finger conditions were causally related to
his accepted employment injury.2
On November 2, 2020 appellant requested reconsideration. Along with appellant’s letter,
OWCP received additional medical evidence.
In a letter dated February 19, 2021, OWCP informed appellant that “[o]n November 2,
2020 we received your letter requesting reconsideration.” It advised that it was not clear from his
letter which decision or issues for which he was seeking reconsideration. OWCP then advised
appellant that no further action would be taken on his letter. It related that if he wished to request
reconsideration, then he should make such request in writing within one year of the decision for
which review was sought together with relevant evidence not previously submitted or legal
argument not previously considered.
On February 19, 2021 appellant again requested reconsideration of the December 17, 2019
decision.
By decision dated March 26, 2021, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It noted that
his reconsideration request was not received until February 19, 2021.
The Board has duly considered this matter and finds that OWCP improperly determined
that appellant’s request for reconsideration was untimely filed. 3 In the instant case, the case record
contains a request for reconsideration received by OWCP on November 2, 2020. As the
November 2, 2020 request for reconsideration was received within one year of OWCP’s
December 17, 2019 merit decision, 4 it was timely filed. 5 Therefore, OWCP should have applied
the standard applicable to timely reconsideration requests as set forth in 20 C.F.R. § 10.606(b)(3),
rather than the more stringent clear evidence of error standard for untimely reconsideration
2

In a July 13, 2020 decision, OWCP granted appellant a schedule award for five percent permanent impairment of
the right arm. It found that he had zero percent permanent impairment of the left arm.
3

Order Remanding Case, J.C., Docket No. 20-1360 (issued March 12, 2021); I.A., Docket No. 19-1910 (issued
September 29, 2020); Order Remanding Case, D.F., Docket No. 20-0267 (issued June 29, 2020); E.S., Docket
No. 17-0698 (issued July 14, 2017).
4

J.C., id.; R.T., Docket No. 20-0298 (issued August 6, 2020); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4(a) (February 2016).
5

J.C., id.; J.H., Docket No. 18-1367 (issued July 17, 2019); R.M., Docket No. 17-0473 (issued June 6, 2017); C.B.,
Docket No. 13-1732 (issued January 28, 2014).

2

requests set forth in 20 C.F.R. § 10.607(a). Because it erroneously reviewed the evidence
submitted in support of appellant’s reconsideration request under the incorrect standard, the Board
will remand the case for review of this evidence under the proper standard of review for timely
reconsideration requests. 6
Thus, the Board finds that this case must be remanded for proper adjudication and
application of the appropriate standard of review, to be followed by an appropriate decision.
Accordingly,
IT IS HEREBY ORDERED THAT the March 26, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: March 1, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

J.C., id.; Order Remanding Case, L.N., Docket No. 19-0170 (issued August 21, 2019).

3

